Order denying appellants’ motion to vacate the dismissal of the action and to restore it to the calendar for trial reversed and motion granted, on condition that appellants pay to respondent $250, together with $10 costs and disbursements on this appeal within twenty days from the entry of the order hereon; otherwise order affirmed, with $10 costs and disbursements. Appellants made a sufficient showing of merit, and the default herein was not willful or contumacious. Nolan, P. J., Wenzel, Schmidt, Beldoek and Murphy, JJ., concur.